COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-449-CR





SHAREE GREENLEE		 						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 396
TH
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the letter requests to stop her appeal filed by  Sharee Greenlee, pro se.  The requests comply with rule 42.2(a) of the rules of appellate procedure. 
 Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received these requests, we grant the requests and dismiss this appeal.
(footnote: 2)  See 
Tex. R. App. P.
 42.2(a), 43.2(f).









PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: March 24, 2005



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Appellant’s appointed counsel filed a motion to withdraw, and brief in support thereof, stating the appeal is frivolous under the guidelines of 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396 (1967).  Because appellant has voluntarily dismissed her appeal, we need not address counsel’s motion.